Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
This office action is responsive to the Amendment and Remarks filed 26 May 2022, wherein claims 11-13 and 15 were canceled, and claims 16-30 were newly added. Subsequently, claims 1-10, 14, and 16-30 are pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims 11-13 under 35 U.S.C. 102(a)(1) over Wang et al. (Macromolecules, 2015, vol. 48, pp. 4012-4023), as set forth in paragraphs 5 and 7 of the previous office action on the merits, is hereby withdrawn in view of applicants’ cancellation of the same.  
Applicants have added claims 16-30 in response to the indicated allowable subject matter in paragraph 10 of the precious office action on the merits. Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14, and 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 27 are rejected as being vague and indefinite when they each recite “branched or cyclic alkyl having 1 to 20 C atoms” with respect to the substituents R11, R12, and R13 (emphasis added), and “branched or cyclic alkyl having 1 to 15 C atoms” with respect to the substituent Rz (emphasis added); the scope of the protection sought is not clear, since a branched alkyl or cyclic alkyl each requires a minimum of 3 C atoms. Claim fails to particularly point out and distinctly claim the substituents R11, R12, R13, and Rz.
Claims 1, 16, and 27 are rejected as being vague and indefinite when they each recite “a straight-chain or branched … having 1 to 15 C atoms” (emphasis added) with respect to the substituent L; the scope of the protection sought is not clear, since each of the recited branched groups requires a minimum of 3 C atoms. Claim fails to particularly point out and distinctly claim the substituent L.
Response to Arguments
Upon further consideration, in view of applicants’ amendment to the claims in conjunction with applicant’s arguments filed 26 May 2022, the rejection of claims under
35 U.S.C. 103 as being obvious over Kirsch et al. (U.S. Patent Application Publication No 2018/0335654) in view of Wang et al. (Macromolecules, 2015, vol. 48, pp. 4012-4023), as set forth in paragraph 8 of the previous office action on the merits, is hereby withdrawn. 
Allowable Subject Matter
Claims 1-10, 14, and 16-30 are allowable over the prior art of record. The species previously withdrawn from consideration as a result of the Election of Species Requirement require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction/Election of Species requirement between the distinct species as set forth paragraph 2 of the Office action mailed on 12 January 2022, is hereby withdrawn and the species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 16 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722